DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-7 and 9-10, 12-14 and 16 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maki (8,501,253).

Independent claim 1
As for claim 1, Maki teaches a method of making a low sodium salt product (1, 20) for preserving (i.e. curing) meats (i.e. 20, 1+)

Sodium chloride 
Maki teaches the product comprises about 50 to about 99 wt% sodium chloride (16, 14+), which encompasses the claim of greater than 50 to up to 60% by weight of the salt product of sodium chloride.

Other salts
Maki teaches the product comprises: potassium chloride, magnesium chloride, calcium chloride, ammonium chloride and combinations thereof (starting at 2, 20).

Intended use of other salts: Since the teaching above provide the use of the specifically claimed other salts, it would be reasonable for one of skill in the art to expect that it would have similar intended uses, including wherein the other salts are sodium chloride replacing materials, as claim.

Flavoring
Maki teaches the product comprises at least one flavorant (starting at 20, 27+).

Nitrite
Maki teaches the product comprises at least one nitrite (8, 12+). 

Phosphate
Maki teaches the product comprises phosphate (8, 12+), including: calcium phosphate (15, 49+; 18, 21+; ), an alkaline earth metal phosphates. 
Since the teaching provides the specifically claimed type of phosphate, it would be reasonable to expect that it is a phosphate flavor stabilizing agent, as claimed.



On the amount of phosphate: The claim requires an amount of phosphate flavor stabilizing agent that will inhibit the reaction of the at least one flavorant and the at least one nitrite.  When looking to the Specification for light, it is noted that this amount encompasses wherein the weight ratio of phosphate flavor stabilizing agent to nitrite is from about 25:1 to about 35:1.  
Maki teaches the product comprises less than 100 ppm of phosphate ions (18, 21+). 
Maki teaches the product comprises nitrite in an amount that is less than 0.01 wt% of the chloride ions (8, 18+).  Since Maki teaches the product comprises about 50 to about 99 wt% sodium chloride, at less than 0.01 wt% would mean there is less than 0.005 wt% nitride. This converts to less than 50 ppm nitride.
Therefore Maki provides less than 100 ppm phosphate to less than 50 ppm nitrite, which encompasses and makes obvious the claim wherein the ratio of phosphate to nitrite is from about 25:1 to about 35:1.
Further, since the teaching provides an encompassing amount of phosphate to nitrite, it would be reasonable that said amount would function similarly, as claimed, including wherein the amount of phosphate flavor stabilizing agent will inhibit the reaction of the at least one flavorant and the at least one nitrite.





Intended Use
Maki teaches a method of making a low sodium salt product (1, 20) for preserving meats (i.e. 20, 1+), however, does not discuss the specific type of preserving, curing.
It would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including a low sodium salt product for curing meats, as claimed.

Dependent claims
As for claim 3, Maki provides a weight ratio of phosphate flavor stabilizing agent to nitrite that encompasses about 30:1, as shown above.  

As for claims 4-5, Maki teaches the product comprises nitrite in an amount that is less than 0.01 wt% of the chloride ions (8, 18+).  Since Maki teaches the product comprises about 50 to about 99 wt% sodium chloride, at less than 0.01 wt% would mean there is less than 0.005 wt% nitride, which encompasses:
the product delivering from about 0.005% to about 0.05% nitrite to cured meat, as in claim 4; and 
wherein the product delivers about 0.01% nitrite to the cured meat, as in claim 5.  



As for claim 6, Maki teaches reducing the amount of a flavoring agent necessary to achieve a desired flavor in a food (22, 11+), therefore it logically follows that when an increased amount of flavoring agent is used it has more flavor. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use about from about 3 to about 6 wt% of at least one flavorant in the salt product of Maki, since Maki shows how to discover an optimum value of based on reducing an amount of the flavoring agent uses, which provides one of skill a reasonable expectation of success.

As for claim 7, Maki teaches the use of sodium nitrite (21, 15+).  

As for claim 12, Maki teaches the food salts and food salt products are an alternative to sodium chloride (i.e. table salt), which encompasses the product being granulated, because in this specific case the various permutations of types of sodium chloride in the generic are so small (rock, granulated whole or in solution) that the teaching is as comprehensive and fully as if it had written the name of each permutation. 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using a substitute of sodium chloride, as Maki, to include the specifically claimed type of structure, granulated, as claimed, because in this specific case the various permutations of types of structure envisaged by edible sodium chloride are so small that the teaching is as comprehensive and fully as if it had written the name of each permutation. See MPEP 2144.08.II.4

As for claim 13, Maki teaches the product comprises a combination of sodium chloride and potassium chloride (i.e. sodium chloride replacing material ) in an amount of zero to 99 wt%.  
The portion thereof, selected to teach the amount of about sodium chloride is about 50 to about 99 wt% sodium chloride (16, 14+), which mean a remainder of zero to about 50 is toward the sodium chloride replacing material, which encompasses the claim of from 20 to 49 wt.% of a sodium chloride replacing material.

Claims 9-10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maki (8,501,253), as applied to claims 1, 3-7 and 12-13 above, further in view of Allied Kemco and Matis.
Allied Kemco: Additive - Sodium Phosphate - 16 Oz.; published at least by Jan. 17, 2012 at: https://web.archive.org/web/20120117221133/https://www.alliedkenco.com/additive-sodiumphosphate-16oz.aspx

Matis: The role and fate of added phosphates in salted cod products; published July 2010.

All references discussed in the rejection of claims 1, 3-7 and 12-13 above, are applied herein, and incorporated for reasons as discuss above.

Independent claim 9
Maki teaches the product comprises a combination of sodium chloride and potassium chloride (i.e. sodium chloride replacing material ) in an amount of zero to 99 wt%.  

The portion thereof, selected to teach the amount of about sodium chloride is about 50 to about 99 wt% sodium chloride (16, 14+), which mean a remainder of zero to about 50 is toward the sodium chloride replacing material, which encompasses the claim of about 31.4 wt.% of a sodium chloride replacing material.

Maki teaches the product comprises at least one flavorant (starting at 20, 27+).

Maki teaches reducing the amount of a flavoring agent necessary to achieve a desired flavor in a food (22, 11+), therefore it logically follows that when an increased amount of flavoring agent is used it has more flavor. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use about 4.6 wt.% of at least one flavorant in the salt product of Maki, since Maki shows how to discover an optimum value of based on reducing an amount of the flavoring agent uses, which provides one of skill a reasonable expectation of success.
 
Maki teaches the product comprises nitrite in an amount that is less than 5 wt% of the chloride ions (8, 18+).  Since Maki teaches the product comprises about 50 to about 99 wt% sodium chloride, at less than 5 wt% would mean there is at least less than 2.5 wt% nitride, which encompasses the claim of about 0.46 wt.% of at least one nitrite.


Maki does not discuss the claimed amount of the phosphate flavor stabilizing agent, about 13.9 wt.%.
Allied Kemco also teaches methods of curing meat with phosphates, and further provides that a maximum amount of phosphate permitted by the USDA is no more than 0.5% to be retained by the meat in the finished product.
To achieve this, Allied Kemco provides from about 3.8 to 15.7 wt% of phosphates used in a composition for curing meat, by showing the following examples: 
for 100 lb. of sausage use 2 quarts (i.e. 8 cups) of water and 1.5 cups of phosphate ½ lb, which is about 15.7 wt% of phosphates; and
for 100 lb. of meat use 4 lb. phosphate and 10 gallon of water, which is about 3.8 wt% of phosphates (see the short reference).

Further, Matis also teaches methods of curing meat with phosphates, and further provides that to achieve the desired uptake the process depends on the initial phosphate concentration in brine, the method uses to add the phosphates to the meat products, the concentration of the curing composition, the concentration of composition absorbed by the meat products, and the weight gain/uptake of composition (see section 2-3, where section 2.2 contributes to the concepts discussed). Therefore, the following equation can be used to calculate some of these process parameters: 
% added phosphate in final meet product = 
[% in curing composition/ (100 + % weight gain)] * % weight gain


It can be seen below, that the solution for % of phosphate in curing composition (based on Matis’s equation, above), includes that the percentage of the phosphate used in the curing composition increases when the percentage of added phosphate in final meat product is increased; and the percentage of the phosphate used in the curing composition decreases when the percentage of weight gain/uptake increases:
% of phosphate in curing composition = 
 [% added phosphate in product / % weight gain] * (100 + % weight gain)

Therefore, one having ordinary skill in the art to have determined the optimum values of the percentage of the phosphate used in the curing composition through routine experimentation based on the amounts of added phosphate in final meat product and the percentage of weight gain/uptake. 
It is the examiner’s position that the process parameters of the percentage of the phosphate used in the curing composition and the percentage of added phosphate in the final meat product are result effective variables.  If the percentage of the phosphate used in the curing composition were low it would result in the percentage of phosphate added to the final meat product to be low whereas if the percentage of the phosphate used in the curing composition were high it would result in the percentage of phosphate added to the final meat product to be high. Also, when the amount of phosphate used in the curing composition were low the percentage of weight gain/uptake is high and when the amount of phosphate used in the curing composition were high the percentage of weight gain/uptake is low.

Therefore it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making compositions for preserving meat with phosphates, as Maki, to include the use of about 13.9% phosphates, as claimed, because:
Allied Kemco illustrates that the art finds encompassing amounts of nitrites and being suitable for similar intended uses, including methods of making meat curing compositions with phosphates (see MPEP 2144.07), which further shows that it was known for such a thing to have been done; and provides that such an amount functions to deliver an amount of phosphate permitted by the USDA; and 
it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the percentage of the phosphate used in the curing composition of Maki, in view of Matis, through routine experimentation, to impart the desired amount of phosphates in the curing composition, including the use of about 13.9% phosphates, as claimed, because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness (see MPEP 2144.07).





Functionality
It would be reasonable to expect that similar compositions have similar functionality, including where the low sodium salt product delivers about 0.01 % of the at least one nitrite to the cured meat, as claimed.  

Dependent claims
As for claims 10 and 16:
Maki provides a weight ratio of phosphate flavor stabilizing agent to nitrite that encompasses: 
about 30:1, as in claim 10; and 
about 25:1 to about 35:1, as in claim 16, as discussed above.   

Also, since the modified teaching above shows that the amount of phosphate is result effective, it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the percentage of the phosphate used in the curing composition of Maki, through routine experimentation, to impart the desired amount of phosphates in the curing composition, including an amount that is:
in a ratio of about 30 times that of the amount of nitrite used, as in claim 10; and 
in a ratio of about 25 to 35 times that of the amount of nitrite used as in claim 16; because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness (see MPEP 2144.07).


As for claim 14, 9, Maki teaches the food salts and food salt products are an alternative to sodium chloride (i.e. table salt), which encompasses the product being granulated, because in this specific case the various permutations of types of sodium chloride in the generic are so small (rock, granulated whole or in solution) that the teaching is as comprehensive and fully as if it had written the name of each permutation. 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using a substitute of sodium chloride, as Maki, to include the specifically claimed type of structure, granulated, as claimed, because in this specific case the various permutations of types of structure envisaged by edible sodium chloride are so small that the teaching is as comprehensive and fully as if it had written the name of each permutation. See MPEP 2144.08.II.4

Response to Arguments
Objection to Specification 
It is asserted that the Specification is amended to include the limitations of original claim 11, as suggested by the Office. No new matter is added by this amendment. 
In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.


 
Claim Objection 
It is asserted, that Claim 1 is amended to recite "greater than 50 to up to 60% by weight of the salt product of sodium chloride", as suggested by the Office. Claim 9 is similarly amended. 
In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.
 
35 USC 112(b) 
It is asserted, that the Office alleges that claim 1 is indefinite because the claim does not recite how much of a phosphate flavor stabilizing agent is required to inhibit the reaction of the at least one flavorant and the at least one nitrite. 
This rejection was previously withdrawn in view of Applicant's submission filed on December 31, 2020, which cited to page 5, lines 19-26 of the Specification which discloses: In one embodiment, the phosphate flavor stabilizing agent ... is included in an amount that is sufficient to inhibit the reaction of the at least one nitrite and the at least one flavorant. For example, the weight ratio of phosphate flavor stabilizing agent to nitrite is from ... from about 25:1 to about 35:1 ... As a result, the low sodium salt product may deliver from about 0.005% to about 0.05% nitrite; and in another embodiment about 0.01% nitrite, to the cured meat. 
Based on this disclosure, one of ordinary skill in the art would understand that the phosphate flavor stabilizing agent must be present in an amount corresponding to the above weight ratios in order to inhibit the reaction of the flavorant with the nitrite. For example, if the claim 1 salt product included 0.01 wt.% nitrite, then it would need to include from 0.25 wt.% to 0.35 wt.% phosphate flavor stabilizing agent to inhibit the reaction of the flavorant with the nitrite (based on the claim 1 weight ratio of phosphate flavor stabilizing agent to nitrite of 25:1 to 35:1). 
This is consistent with Example 3 in Applicant's Specification which contained 0.01 wt.% nitrite and 0.30 wt.% phosphate flavor stabilizing agent. 
In view of the supporting disclosure, it would be clear to one of ordinary skill in the art what amount of phosphate flavor stabilizing agent is required to inhibit the reaction of the at least one flavorant and the at least one nitrite. 
In response, Applicant’s argument is persuasive, therefore said rejection is not presented herein.

35 USC 103 
It is asserted, that Claims 1, 3-7, 12 and 16 are rejected under 35 USC 103 over WO 2012/140293 (Arboix) in view of NCHFP, US 4,434,187 (Chandler) and US 6,713,106 (Underwood). 
The purpose of Arboix is to reduce or replace sodium chloride (NaCl) with other chloride salts to avoid sodium-related health problems. 
Page 1/6 of Arboix discloses: It is known that excessive intake of sodium chloride is related to hypertension and, consequently, with an increased risk of premature death from cardiovascular disease. In addition, it is known that diets rich in salt can affect calcium retention and bone density, and are associated with health problems 
such as kidney stones and the intensity of asthma. 

Arboix discloses that if the substitution is greater than 50% NaCl, the product has an unacceptable taste and/or texture (Page 2/6). The object of Arboix is to replace more than 50% NaCl while still maintaining an acceptable taste and texture. This is achieved by using an encapsulated acid or an acid precursor which masks unpleasant taste. Id. 
The acid in Arboix's composition also has a very positive effect on the texture of the final product. Id. 
As demonstrated by the examples of Arboix, meat products containing NaCl-free compositions comprising the unique acid ingredient exhibited a pleasant taste and texture. The teachings in Arboix would have led one of ordinary skill in the art to replace more than 50% NaCl using Arboix's composition. Otherwise, there would have been no reason to include the other components of Arboix's composition that improve the flavor and texture. A prima facie case for obviousness "requires a suggestion of all limitations in a claim," CFMT, Inc. v. Yieldup Int'l Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) and "a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). 
In response, Arboix is clear that total or partial amount of sodium chloride are replaced in meat curing products, therefore this argument is not persuasive (see the title; abstract; 3rd para. from the bottom of the Detailed Disclosure; and ref. clm. 1).




It is asserted, that page 7 of the Office Action cites to NCHFP for its disclosure of a composition having 100% NaCI, and alleges that it would have been obvious to modify Arboix's composition to include NaCI in the claimed amount. 
Such a modification would render Arboix's composition unsatisfactory for its purpose of replacing more than 50% NaCI. "If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984); MPEP § 2143.01(V). It is improper to use a secondary reference for the teaching of an increased amount of NaCI when the precise teaching of the primary reference is to reduce or replace NaCI. These teachings are in direct contravention to each other. 
In response, the combination of Arboix (for replacing up to 50 % of salt) and  NCHFP (for showing the initial amount of salt is 100 wt%, prior to any replacement) does not render Arboix unsatisfactory for its intended purpose.  NCHFP merely shows the scope of salt known for use to cure meats, prior to Arboix replacing up to 50 % of it.

It is asserted, that page 9 of the Office Action cites to Chandler for its disclosure of a composition containing NaCl and potassium chloride in an amount of about 95%. 
The Office alleges that since Arboix's composition contains 2-35% potassium chloride, the modified Arboix composition could contain 59-93% NaCl. This allegation is deficient for the same reasons discussed above in connection with NCHFP, namely, it is in direct contravention to the purpose of Arboix. 

In addition, the Office's calculation is based on the incorrect premise that Arboix's composition includes only NaCl and potassium chloride, which it does not. There is not a single embodiment disclosed in Arboix that contains only NaCl and potassium chloride. In addition, the main ingredients in the examples were: " 38.6% potassium lactate, 20.7% dextrose, 20.7% lactose, and 10.33% Glucono delta- lactone (GDL) (Table 1); " 45.7 potassium lactate, 19.6% dextrose, 9.79% lactose, and 11.7% GDL (Table 2); and " 49.3 potassium lactate, 12.7% lactose, and 10.1% potassium chloride (Table 3). 
While the disclosure in Arboix is not limited to the examples, they provide helpful guidance to how one of ordinary skill in the art would apply its teachings. 
In response, Chandler was provided to show specificity in the claimed amounts of salt,  50 to 60 wt% for meat curing compositions. The reference provides a combination of sodium chloride and potassium chloride is in an amount of about 94.85 percent by weight of said composition (ref. clm. 13).
Since the primary teaching, Arboix, teaches the use of between 2 to 35 wt% potassium chloride (see Tables 1-2) (See line starting: “Again preferably, said potassium chloride…), this means that as modified with Chandler, there would be about 59 to 93 wt% sodium chloride in the curing composition.
Said modified teaching encompasses the claimed amount of from greater than 50 to 60 % by weight sodium chloride.



It is asserted, that on page 11 of the Office Action concedes that Arboix does not disclose or suggest the claimed weight ratio of phosphate flavor stabilizing agent to nitrite. However, the Office alleges that column 4, line 47+ of Underwood discloses a composition containing phosphate in an amount of 0-1 wt.% and nitrite in an amount 0.015-0.045 wt.%, which encompasses the weight ratio of phosphate to nitrite of 25:1 to 35:1 in claim 1. Absent from the Office's obviousness analysis is any basis or reasoning how or why one of ordinary skill in the art would have been motivated to arrive at the claimed weight ratios based on the cited disclosure in Underwood. 
In response, the primary teaching, Arboix teaches the composition comprises nitrite and phosphate, as discussed above.  Then Underwood is applied to show the amounts needed to provide the claimed ratio of phosphate to nitrite of about 25:1 to about 35:1 in a brine.  The MPEP is clear that obviousness exists when the art finds something suitable for a similar intended uses  (see MPEP 2144.07) as provided in the rejection above for reasoning.  Further, Underwood provides reasoning in phosphate functions in a brine to increase the uptake of brine into the meat and nitrite functions in the brine to ensure bright appearance and desirable flavor.  Therefore this argument is not persuasive.

It is asserted, in addition, the combination does not disclose or suggest about 4.6 wt.% of at least one flavorant, as recited in claim 9. Page 17 of the Office Action selects 2.6% pepper in the Table 1 composition of Arboix and 1.47% garlic in the Table 2 composition of Arboix, and alleges that the combination of these ingredients results in 4.07% which encompasses the claimed amount. The Office has not provided any reasoning how or why one of ordinary skill in the art would have been motivated to almost double the amount of flavorant in Arboix's Table 1 composition and to almost triple the amount of flavorant in Arboix's Table 2 composition in order to arrive at the claimed amount. 
In response, a teaching of one way to do something does not exclude another way to do it, and the MPEP is clear that two references may be applied to teach a claimed range, therefore this argument is not persuasive.

I it is asserted, that Arboix does not disclose or suggest about 0.46 wt.% of at least one nitrite, as recited in claim 9. Rather, Arboix discloses using 0.13% potassium nitrite (page 4/6) which is more than three times lower than the claimed amount. The Office alleges that Allen discloses using 0.5-1% nitrite in its method of curing meats via actinic rays, and that it would have been obvious to increase the amount of nitrite in Arboix's composition to arrive at the claimed amount. Allen discloses that subjecting certain nitrites to actinic rays achieves desirable functional characteristics which are normally not possessed by such nitrites (column 1, lines 1-16.) There is no disclosure in Arboix of subjecting nitrites to actinic ray treatment. The Office has not explained how or why one of ordinary skill in the art would have been motivated to modify the amount of nitrite in Arboix's composition based on the teachings in Allen which relate to a specific treatment of nitrites resulting in a functionally different compound. Obviousness requires more than a mere showing that the prior art includes separate references covering each separate limitation in a claim under examination." Unigene Labs., Inc. v. Apotex, Inc., 655 F.3d 1352, 1360 (Fed. Cir. 2011). "It is insufficient to focus "on what a skilled artisan would have been able to do, rather than what a skilled artisan would have been motivated to do at the time of the invention". Polaris Indus. v. Arctic Cat, Inc., 882 F.3d 1056, 1068-69 (Fed. Cir. 2018). 
In response, the rejection as a whole, and the discussion toward Allen, does not mention any type of ray treatment, therefore this argument is not persuasive.

NOTE: Further examination discovered the newly applied references above, provided for Applicant because of their continued disapproval of the previous rejection of record, which is proper because prosecution may be reopened at this time as because of Applicant’s amendments to claims 1 and 9 which further limit the claimed range of sodium chloride.

Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: As applied in the Office Action of 1/27/2022: Claim 1, 3-7, 12 and 16 can be rejected over Arboix in view of NCHFP, Chandler (4,434,187) and Underwood (6,713,106), as applied in the Office Action of 1/27/2022; Claims 9-10 and 16 can be rejected over Arboix in view of in view of NCHFP, Chandler (4,434,187), Allen (2, 173,992), Allied Kemco and Matis, as applied in the Office Action of 1/27/2022; and Claim 14 can be rejected in further view of NCHFP, as applied in the Office Action of 1/27/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793